Case 1:20-bk-10276-VK         Doc 54 Filed 08/31/20 Entered 08/31/20 11:57:52                Desc
                               Main Document    Page 1 of 1


 1
     David Seror
 2   21650 Oxnard Street,
     Suite 500
 3   Woodland Hills, CA 91367
     Tel: (818) 827-9000
 4
     Email: dseror@bg.law
 5
     Chapter 7 Trustee
 6

 7

 8                                 UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 9                                   SAN FERNANDO VALLEY DIVISION

10   In re                                               Case No. 1:20-bk-10276-VK

11   HORMOZ RAMY                                         Chapter 7

12                                                       NOTIFICATION OF ASSET CASE
                    Debtor.
13                                                       [No Hearing Required]

14

15   TO KATHLEEN J. CAMPBELL, CLERK OF THE UNITED STATES BANKRUPTCY

16   COURT:
             David Seror, the duly appointed Chapter 7 Trustee in the above-captioned bankruptcy case,
17
     after reviewing the case docket and file and determining that no claims bar date has been fixed, hereby
18
     notifies the Clerk of the United States Bankruptcy Court that assets may be administered in the above-
19
     captioned case and appropriate notice be given to creditors to file claims.
20

21    Dated: 8/31/2020                                      /s/ David Seror
                                                      David Seror, Chapter 7 Trustee
22

23

24

25

26
27

28

30
                                                         1
31                         NOTIFICATION OF ASSET CASE - CASE NO. 1:20-BK-10276-VK
